Case 2:16-cr-20022-PKH Document 101                 Filed 08/24/20 Page 1 of 2 PageID #: 892




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                    No. 2:16-CR-20022

TERRANCE QUARTEZ JARRETT                                                           DEFENDANT

                                            ORDER

       Before the Court is Defendant’s motion (Doc. 96) for compassionate release pursuant to

the First Step Act amendments to 18 U.S.C. § 3582(c). Mr. Jarrett proactively filed an addendum

(Doc. 100) upon discovering that his proposed release arrangements were no longer likely to assist

in transitioning from custody to supervision. The Government has requested an extension of time

to respond, but no response is necessary. The motion will be denied.

       The Court may modify a term of imprisonment on motion by a defendant if the defendant

has exhausted BOP administrative remedies or that process has stalled, extraordinary and

compelling reasons consistent with Sentencing Commission policy statements warrant the

modification, and a consideration of 18 U.S.C. § 3553(a) factors supports modification. 18 U.S.C.

§ 3582(c). In this case, the § 3553(a) factors do not support modification.

       Mr. Jarrett was sentenced on July 19, 2017 to a term of imprisonment of 180 months. The

Court varied downward from the recommended sentence, recognizing several reasons for doing

so. Among those mitigating factors noted by the Court were Mr. Jarrett’s impoverished childhood,

lack of parental guidance, and early drug addiction. Most relevant to the instant motion, the Court

also noted that preceding the offense of conviction, Mr. Jarrett had refrained from felony offenses

for a substantial time.   These mitigating factors were weighed against aggravating factors,

however, including Mr. Jarrett’s substantial criminal history (which resulted in a determination



                                                1
Case 2:16-cr-20022-PKH Document 101                   Filed 08/24/20 Page 2 of 2 PageID #: 893




under the guidelines that he was a career offender) and his failure to avoid recidivism while on

parole. The Court also noted the firearms-possession in connection with this offense. Ultimately,

the Court determined that any additional downward variance was not warranted after a

consideration of the sentencing factors.

       In support of his motion, Mr. Jarrett has attached a letter from his BOP correctional

counselor attesting to the strides Mr. Jarrett has made toward rehabilitation while in BOP custody.

Mr. Jarrett has also attached a reference from the electrical foreman at his facility, who states that

Mr. Jarrett has been successful as an electrical apprentice. The Court commends Mr. Jarrett on his

progress while in BOP custody, but even after having considered these additions to the record, the

Court does not believe the § 3553(a) factors justify a sentence modification at this time.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 96) is DENIED. It is

further ordered that the Government’s motion (Doc. 99) is TERMINATED AS MOOT.

       IT IS SO ORDERED this 24th day of August, 2020.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  2
